DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record fails to teach or suggest a sample separation device, comprising: a base which includes a plurality of base units and is formed such that the plurality of base units is folded; a coating layer which is located in at least a partial area of the base to prevent the adsorption of a sample and separate a storage space or a movement path; a plurality of reservoirs which has an area set by a collating layer, is located in the plurality of base units, and stores or moves a collection object to be separated from the sample or a separation object excluding the collection object included in the sample; a selective ion permeable layer which is coupled to some reservoirs of the plurality of reservoirs to selectively transmit ions; and a plurality of filter layers located in a middle of a movement path of the collection object formed by the plurality of base units to filter the separation object, wherein when an electric field is applied to the selective ion permeable layer in a folded state of the base, ion concentration polarization is generated, and a depletion area and a concentrated area are formed respectively in some base units among the plurality of base units, wherein each of the plurality of filter layers comprises a porous membrane having a distinct pore size, and wherein the plurality of filter layers are arranged in the movement path of the collection object to reduce a number of base units that the collection object passes through and to adjust a position of some base units that the concentrated area is formed, among the plurality of base units, the collection object being concentrated in the concentrated area.
Claims 2-7, 9-11, and 13-16 depend on claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J EOM whose telephone number is (571)270-7075. The examiner can normally be reached Monday-Friday (9:00AM-5:00PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 5712721254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT J EOM/Primary Examiner, Art Unit 1797